FILED
                             NOT FOR PUBLICATION                            APR 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD L. GAHR,                                  No. 11-15013

               Plaintiff - Appellant,             D.C. No. 2:10-cv-02356-FCD-
                                                  GGH
  v.

GARY SWARTHOUT; et al.,                           MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       California state prisoner Richard L. Gahr appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging denial of access

to courts and defamation. We have jurisdiction under 28 U.S.C. § 1291. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d

443, 447 (9th Cir. 2000), and we affirm.

      The district court properly dismissed Gahr’s action because he failed to

allege prison officials’ refusal to photocopy documents caused him actual injury or

deprivation of a protected liberty or property interest. See Lewis v. Casey, 518

U.S. 343, 348-49 (1996) (actual injury for access-to-courts claim requires showing

that defendants hindered a non-frivolous legal claim); Paul v. Davis, 424 U.S. 693,

712 (1976) (§ 1983 defamation claim requires violation of protected liberty or

property interest).

      AFFIRMED.




                                           2                                  11-15013